UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5089


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TUWANA WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:08-cr-00211-HMH-7)


Submitted:    January 8, 2010                 Decided:   February 16, 2010


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, Greenville, South Carolina, for Appellant.
David Calhoun Stephens, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tuwana Williams pled guilty to one count of conspiracy

to utter counterfeit securities, 18 U.S.C. § 371 (2006), and was

sentenced    to    fifteen         months   imprisonment.        Williams      appeals.

Her attorney has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), in which she asserts that there are no

meritorious issues for appeal but questions whether the district

court erred in holding Williams responsible for the total loss

and number of victims attributable to the entire conspiracy and

whether the court erred in refusing to impose a below-Guidelines

sentence.    For the reasons that follow, we affirm.

            The Guidelines provide that a defendant is responsible

for “all reasonably foreseeable acts and omissions of others in

furtherance       of   .   .   .    jointly       undertaken   criminal      activity.”

U.S.   Sentencing          Guidelines       Manual     §   1B1.3(a)(1)(B)       (2007).

Williams admitted that she introduced other individuals to the

counterfeit check-cashing scheme and that she was aware of the

other participants.            Accordingly, the district court did not

clearly err in attributing to her the total loss and number of

victims associated with the underlying conspiracy.                           See United

States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008) (providing

standard).

             Next,     counsel       questions      whether    the   court    erred   in

denying Williams’ request for a below-Guidelines sentence.                            We

                                              2
review    a   sentence       for    reasonableness,             applying          an    abuse   of

discretion standard.             Gall v. United States, 552 U.S. 38, 46

(2007).       This review requires appellate consideration of both

the   procedural      and     substantive         reasonableness            of     a    sentence.

Id.      After      determining       whether          the    district       court       properly

calculated the defendant’s advisory Guidelines range, this court

must then consider whether the district court considered the 18

U.S.C.     § 3553(a)         (2006)      factors,             analyzed       any       arguments

presented      by     the    parties,      and          sufficiently         explained          the

selected      sentence.          Gall,    552          U.S.    at        49-50;    see    United

States v. Rita, 551 U.S. 338, 346-47 (2007); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                               Finally, we review

the   substantive      reasonableness             of    the    sentence,          “taking    into

account the totality of the circumstances, including the extent

of any variance from the Guidelines range.”                                United States v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007) (internal quotation

marks and citation omitted).                 This court applies a presumption

of    correctness      to    a   sentence         within       the       properly-calculated

Guidelines range.           Rita, 551 U.S. at 346-47.

              Here,     the        district        court         correctly             calculated

Williams’ Guidelines range and, after hearing her arguments for

a     below-Guidelines           sentence,         imposed           a     within-Guidelines

sentence of fifteen months.               We find that the district court’s

explanation was sufficient to show that the court conducted the

                                              3
sort of individualized sentencing analysis required under Gall

and   Carter.            Moreover,    Williams          has     failed    to     rebut    the

presumption         of   reasonableness       accorded          her    within-Guidelines

sentence.       Therefore,       we    find           that    Williams’     sentence       is

reasonable.

               Williams has also filed a supplemental pro se brief in

which she asks this court to grant a sentence reduction and

allow her to complete the remainder of her sentence on house

arrest.     However, Williams may only seek this relief by first

filing    in    the      district     court       a    motion    for     modification      of

sentence pursuant to 18 U.S.C. § 3582(c)(3) (2006).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore      affirm    the       district       court’s    judgment.

This court requires that counsel inform the client, in writing,

of the right to petition the Supreme Court of the United States

for further review.           If the client requests that a petition be

filed,    but       counsel   believes       that       such    a     petition    would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                 Counsel’s motion must state that

a copy thereof was served on the client.                        We dispense with oral

argument because the facts and legal contentions are adequately




                                              4
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  5